Per Curiam,
The clearly expressed intention of the testator confines the distribution of the income from his estate to the children of his deceased niece, Eliza M. Fagan, and their issue. This was the correct conclusion of the Superior Court: Huddy’s Estate, 63 Pa. Superior Ct. 34. Helen Fagan Moore, a grandniece, having died without issue, her interest in the income terminated with her death: Rowland’s Est., 141 Pa. 553. Appeal dismissed and decree of Superior Court affirmed at appellant’s costs.